DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on May 13, 2019
Claims 1-9 are cancelledClaims 10-18 are pending 

Foreign Priority
 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this Application, filed on 05/13/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2019 was filed prior to the mailing date of the first office action on 1/3/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 5/13/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 5/13/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 5/13/2019.



The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: Claim 10 recites an embedded device…comprising: a threat detection means…to detect events, an interface means…to receive…A review of the specification discloses in paragraph 27 that the threat detection means comprises hardware incorporating a light sensor. Additionally, paragraph 27 further discloses that an interface means may be an application programming interface (API). Therefore, the claim recites sufficient structure to implement the claimed functions.Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020040936, Wentker in view of US 6005942, Chan

	In regards to claim 10, Wentker teaches an embedded device incorporating Java Card technology including a Java Card platform and at least one applet, and including both Java Card platform security features and applet security features, comprising: 
a) a threat detection means, installed with either or both of the Java Card platform and the applet(see US 20020040936, Wentker, para. 0041, where a software card manager is installed on a Java card for managing an application run-time environment and security[i.e. threat detection]), and constructed to detect events of threat occurring at the embedded device(see US 20020040936, Wentker, para. 0057, where the card manager is configured to detect internal or external threats); and wherein b) an interface means constructed to: 
receive, from the threat detection means, a threat notification on a detected event of threat(see US 20020040936, Wentker, para. 0050, 0057 and 0063, where the card manager Locked state informs[notifies] the card manager of a threat posed by an application, wherein the applications on the smart card communicate directly with an API); and, 	Wentker does not teach in reaction to a received threat notification, establish or operate a communication channel between the Java Card platform and the applet and exchange threat information on the detected event of threat between the Java Card platform and the applet 	However, Chan teaches in reaction to a received threat notification, establish or operate a communication channel between the Java Card platform and the applet and exchange threat information on the detected event of threat between the Java Card platform and the applet (see US 6005942, Chan, fig. 9, steps 602, 604 and col. 22, lines 45-53, where an application implicitly uses a channel to communicate with the card to send a block request in response to detecting a problem[e.g. threat], wherein an “applet invalidated” warning condition may be returned when the card is blocked).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wentker with the teaching of Chan because a user would have been motivated to enhance the security process of loading new applications on a smart card, taught by Wentker, by permitting applications from different entities to be loaded by using unique card information to derive cryptographic keys(see Chan, col. 6, lines 18-30)
 	In regards to claim 11, the combination of Wentker and Chan teach the embedded device according to claim 10, wherein said interface means (IM) is an (see US 20020040936, Wentker, para. 0050, where the application on a smart card communicate via an API).  
 	In regards to claim 12, the combination of Wentker and Chan teach the embedded device according to claim 11, wherein said Application Programing Interface API is a proprietary API especially established for events of threat(see US 20020040936, Wentker, para. 0050, where the API[110] enable access to unique system services and security domains[i.e. threat mitigation]).  
 	In regards to claim 13, the combination of Wentker and Chan teach the embedded device according to claim 11, wherein said Application Programing Interface API is a standard API in combination with specific parameter values indicative of events of threat(see US 20020040936, Wentker, para. 0057 and fig. 3, item 122, where the hardware API [e.g. standard API] interfaces with applications that may present a threat).  
 	In regards to claim 14, the combination of Wentker and Chan teach the embedded device according to claim 10, wherein said interface means is an exception mechanism agreed upon between the Java Card platform and the applet(see US 20020040936, Wentker, para. 0050 and 0057, where applications communicate with the card manager via an API, wherein the card manager may be configured in a locked state to disable all applications except for the card manager)  

2.) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20020040936, Wentker in view of US 6005942, Chan and further in view of US 20130332999, Montemayor

In regards to claim 15, the combination of Wentker and Chan teach the 
embedded device according to claim 10. The combination of Wentker and Chan do not teach wherein said communication channel is constructed as either one of: (1) a unidirectional communication channel from the Java Card platform to the applet; (2) a unidirectional communication channel from the applet to the Java Card platform; (3) a bidirectional communication channel between the Java Card platform and the applet. 	However, Montemayor teaches wherein said communication channel is constructed as either one of: (1) a unidirectional communication channel from the Java Card platform to the applet; (2) a unidirectional communication channel from the applet to the Java Card platform; (3) a bidirectional communication channel between the Java Card platform and the applet (see US 20130332999, Montemayor, para. 0036, where a channel formed between an applet and servlet, wherein implicitly, a channel may either be unidirectional or bidirectional).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wentker and Chan with the teaching of Montemayor because a user would have been motivated to enhance the functionality of the Java card, taught by the combination of Wentker and Chan, by using a Java Servlet, taught by Montemayor, in order to provide web based (see Montemayor, para. 0006)
3.) Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20020040936, Wentker in view of US 6005942, Chan and further in view of US 8522350, Davenport
 	In regards to claim 16, the combination of Wentker and Chan teach the embedded device according to claim 10. The combination of Wentker and Chan do not teach wherein the threat information exchanged between the Java Card platform and the applet comprises a threat type information indicating a type of the detected event of threat 	However, Davenport teaches wherein the threat information exchanged between the Java Card platform and the applet comprises a threat type information indicating a type of the detected event of threat(see US 8522350, Davenport, col. 9, line 63-col. 10, line 11, where an alert may identify the type of attack).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wentker and Chan with the teaching of Davenport because a user would have been motivated to enhance security protection for applications running on a Java platform, taught by the combination of Wentker and Chan, from Java script runtime attacks by receiving content and applying a function to expose at least one vulnerability of the computer and implementing protections to mitigate the attack(see Davenport, col. 3, lines 9-18)


4.) Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20020040936, Wentker in view of US 6005942, Chan and further in view of US 8522350, Davenport and further in view of US 20080235796, Buhr

 	In regards to claim 17, the combination of Wentker, Chan, and Davenport teach the embedded device according to claim 16. The combination of Wentker, Chan, and Davenport do not teach wherein the threat type information is or comprises one or several of a light flash attack detected at the Java Card platform, a data integrity error detected at the applet or at the Java Card platform, a bytecode jump detected at the applet,Atty. Docket: 19838.441 7/8 an execution flow control error detected at the applet or at the Java Card platform 	However, Buhr teaches wherein the threat type information is or comprises one or several of a light flash attack detected at the Java Card platform, a data integrity error detected at the applet or at the Java Card platform, a bytecode jump detected at the applet,Atty. Docket: 19838.441 7/8 an execution flow control error detected at the applet or at the Java Card platform(see US 20080235796, Buhr, para. 0069, where an attack may be a light flash attack).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wentker, Chan and Davenport with the teaching of Buhr because a user would have been motivated to enhance the system protection, taught by the combination of Wentker, (see Buhr, para. 0002)

5.) Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20020040936, Wentker in view of US 6005942, Chan and further in view of US 20150350177, Sharp

 	In regards to claim 18, the combination of Wentker and Chan teach the embedded device according to claim 10. The combination of Wentker and Chan do not teach wherein the threat information exchanged between the Java Card platform and the applet comprises or is accompanied by at least one command including instructions to establish or change security features, the command being either a command from the Java Card platform to the applet, and including instructions to establish or change applet security features, or a command from the applet to the Java Card platform, and including instructions to establish or change Java Card platform security features.  	However, Sharp teaches wherein the threat information exchanged between the Java Card platform and the applet comprises or is accompanied by at least one command including instructions to establish or change security features, the command being either a command from the Java Card platform to the applet, and including instructions to establish or change applet security features, or a command from the applet to the Java Card platform, and including instructions to establish or change Java Card platform security features (see US 20150350177, Sharp, para. 0046, where an applet may be configured to provide local functionality to modify activation state of security domain elements). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Wentker and Chan with the teaching of Sharp because a user would have been motivated to enhance a user’s experience on the system, taught by the combination of Wentker and Chan, by enabling a user of the system greater flexibility to modify and/or delete credential information when utilizing a online credential management system, taught by Sharp(Sharp, para. 0021)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          



/David J Pearson/Primary Examiner, Art Unit 2438